Citation Nr: 1737697	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a mandible fracture.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to May 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the September 2006 rating decision, the RO, in pertinent part, granted service connection for residuals of a mandible fracture and assigned a noncompensable rating.  

In the January 2015 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2011.  A copy of the transcript has been reviewed and associated with the claims file.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The residuals of the Veteran's mandible fracture include temporomandibular joint disorder (TMJ), which has been manifested by 52 mm inter-incisal range and 12 mm lateral excursion.  

CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a mandible fracture have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Board notes that the Veteran indicated that he had to seek special dental care to accommodate his mandible fracture disability in a February 2007 statement.  However, the Veteran did not specify or identify any treating providers and/or treatment records.  Furthermore, the Veteran has not identified any additional records that should be attained throughout the time frame of this appeal.  Accordingly, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in September 2006 and January 2016.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the residuals of the Veteran's mandible fracture.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Factual Background and Analysis

The Veteran has been assigned a noncompensable rating for residuals of a mandible fracture.  Specifically, he has been assigned a noncompensable rating for TMJ under diagnostic code 9905.  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent evaluation is applicable when the inter-incisal range is limited to 21 to 30 mm, and a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

The Veteran underwent a VA examination in September 2006.  At that time, he complained of numbness since the injury to his right jaw in 1979.  He indicated the numbness did not bother him and he had tenderness to his teeth when he drinks water.  Physical examination revealed a left temporomandibular joint click on opening without any pain.  The examiner indicated the Veteran had a mandible fracture and graft placed to the maxilla in the past and assessed him with generalized dental periodontitis and dental caries.  

The Veteran was afforded a subsequent VA examination in December 2015.  At that time, the examiner assessed TMJ and status post mandibular fracture, which was inactive.  Range of motion testing revealed right and left lateral excursion of 12 mm.  Inter-incisal distance was 52 mm.  The testing remained the same after three repetitions.  There was no pain, weakness, fatigability, or incoordination after repetitive use over a period of time.  Physical examination revealed slight crepitus over the left TMJ.  

After a review of the evidence, the Board finds that a compensable rating for residuals of a mandible fracture is not warranted.  In this regard, the only residual of the mandible fracture identified is TMJ.  The December 2015 VA examination documented lateral excursion of 12 mm and inter-incisal range of 52 mm, even after repetitive testing, which is consistent with a noncompensable rating pursuant to diagnostic Code 9905.  

The Board has also considered whether a higher disability rating is warranted under other possibly applicable diagnostic code provisions during either period on appeal. VA examinations, however, did not include findings supportive of any such rating. Indeed, the Veteran did not exhibit any nonunion of the mandible at any time period on appeal; a higher disability rating pursuant to Diagnostic Code 9903 and 9904 is not warranted.  The Veteran also did not have ramus, loss of condyloid process, or loss of hard palate.  38 C.F.R. § 4.150, Diagnostic Codes, 9907, 9909, 9912.  

Additionally, the Veteran has never been diagnosed with, nor does he contend that his jaw disability has been manifested by, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, any loss of the mandible, any loss of the ramus, any loss of the condyloid, or any loss or malunion of the maxilla. Therefore, he is not entitled to a higher rating under Diagnostic Codes 9900-9902, 9906, 9908, 9911, and 9914-9916.  38 C.F.R. § 4.150.  

The Board acknowledges the Veteran's assertion that he has had numbness over his right jaw since the injury in 1979.  However, he is separately service connected for hypoesthesia of the right side of his face.  Furthermore, the Veteran states that objective evidence of crepitus found during the December 2015 examination should warranted a higher rating.  However, the Board notes that crepitus, or grating sound or sensation, is already considered in the rating criteria for TMJ and does not warrant a higher rating.  

In sum, the Board finds that a compensable rating for residuals of a mandible fracture, including TMJ, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Entitlement to a compensable disability rating for residuals of a mandible fracture is denied. 


REMAND

The Veteran asserts that he is entitled to a TDIU based on his service connected right shoulder disability.  The Veteran was forwarded a VA Form 21-8940, or TDIU application, in a letter dated in December 2014.  To date, he has not returned this application.  However, entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In the present case, the Board finds that TDIU has been raised by the record.  The Veteran testified at a hearing in May 2011 and indicated that he used to work in maintenance for a national park and could no longer perform the job due to his service connected right shoulder disability.  His job at the national park required him to build, hammer, put up rooms, and cement work.  A VA examination was performed in June 2014 and the examiner concluded that the Veteran's right shoulder disability impacted his ability to work and he was limited from overhead work and heavy lifting.  

The Veteran's current combined disability rating is 40 percent; therefore, he does not meet the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the claim must be referred to the Director, Compensation Service.  



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Form 21-8940 in connection with the TDIU claim and request that he supply the requisite information and/or obtain his employment history.  

2.  Thereafter (even if he fails to respond), refer the claim for a TDIU to the Director, Compensation Service, and notify the Veteran and his representative of such action.  

3.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 


	(CONTINUED ON NEXT PAGE)











The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


